Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Status of Claims
1.	Claims 1-12 are currently under examination, wherein all the claims have been amended in applicant’s preliminary amendment filed on October 9, 2019.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Khaselev et al. (US Pub. 2012/0114927 A1).
	With respect to claims 1-12, Khaselev et al. (‘927 A1) discloses a method for attaching sintering materials comprising applying a silver paste comprising by weight about 30-95% of silver nanoparticles, about 0.1-5.0% of a binder (i.e. the claimed 2; the drying takes up to about 30 minutes; the distance between a radiation discharge surface of an infrared radiation source or sources and the metal paste layer would be greater than the thickness of the device (e.g. greater than about 1 cm); both drying and sintering steps are performed in air (i.e. an oxygenic atmosphere as claimed); and at least one of the substrate and the device has an oxidation sensitive contact surface (e.g. an aluminum substrate) (abstract, paragraphs [0004]-[0006], [0011]-[0014], [0041]-[0053], [0060], [0067], [0068] and [0084]). Khaselev et al. (‘927 A1) does not specify the infrared wavelength ranges as claimed. However, it is well known in the art of infrared that the infrared wavelength range would be about 750-1400 nm. Khaselev et al. (‘927 A1) does not specify the ranges of the power output and the emitter surface temperature as claimed. However, one of ordinary skill in the art would expect that the claimed and Khaselev et al. (‘927 A1)’s ranges would overlap because of the overlapping wavelength ranges as discussed above. The ranges of the infrared wavelength, the constituent contents of the silver paste, the solvent removed during the drying step, the .
Double Patenting
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

3.	Claims 1-12 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-14 of copending Application No. 16/604,248 (PG Pub 2020/0147696 A1). Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims 1-14 disclose a method for connecting components, which is the same or obvious from the claimed method of the instant application.
provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.
Conclusions
4.	This Office action is made non-final. Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIPING ZHU whose telephone number is (571)272-6725.  The examiner can normally be reached on Mon-Fri 8:00-17:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Weiping Zhu/
Primary Examiner, Art Unit 1733

3/24/2022